Citation Nr: 0409921	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-17 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for left ankle arthrosis, 
surgically treated, with history of left ankle inversion, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1999 to November 
2000.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2001 rating decision of the Jackson, 
Mississippi, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appellant appeared at a hearing held at the RO on March 17, 
2003.  A transcript of that hearing has been associated with the 
record on appeal.

At his March 2003 hearing, the appellant questioned the pain 
medication prescribed for his left ankle disability.  Medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and treatment 
for an individual, are not adjudicative matters and are beyond the 
Board's jurisdiction.  38 C.F.R. § 20.101(b) (2003).


FINDINGS OF FACT

1.  VA has notified the appellant of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate his claim and has indicated 
which portion of that information and evidence, if any, is to be 
provided by him and which portion, if any, VA would attempt to 
obtain on his behalf.

2.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the agency of 
original jurisdiction.

3.  The appellant's left ankle disability is currently manifested 
by pain, swelling, and no more than marked limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no higher, for a 
left ankle disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2001, the appellant was examined by K. M., M.D. (Dr. 
M.), for evaluation of left ankle arthritis.  The appellant had 
had much pain and swelling within the ankle.  X-ray examination 
revealed nearly complete destruction of the ankle joint.  On 
physical examination, the appellant demonstrated a limited range 
of motion of the ankle with significant pain with dorsiflexion and 
pain on plantar flexion.

In an October 2001 letter, Dr. M. wrote that the appellant had 
sustained a significant injury to his left ankle while in service.  
He had since developed severe and significant arthritis in his 
ankle, which limited him on a daily basis.  The standard 
impairment from ankle arthrodesis, which the appellant soon would 
need, was 25 percent.

In June 2002 the appellant underwent VA outpatient treatment of 
physical therapy on his left ankle.  Range of motion was 
goniometrically measured as plantar flexion to seven degrees and 
dorsiflexion to three degrees.  There was multi-positional joint 
instability with a significant click with eight-degree passive 
stretch.  The appellant was educated as to the use and care of an 
ankle brace.  X-ray examination of the left ankle showed areas of 
sclerosis in the left distal tibia, which were probably bone 
islands.  There was moderate narrowing involving the ankle joint 
space.  Anterior and posterior osteophytes were also demonstrated.

At an August 2002 VA orthopedic consultation, the appellant 
reported a history of chronic left ankle problems.  He had had 
arthritic spurs develop and limit his dorsiflexion.  He had had 
both arthroscopic and open debridement of the left ankle in June 
2000, which produced a disappointing result.  He continued with 
limitation of motion in the left joint and limitation of 
weightbearing activity.  He could walk about one block and stand 
for about 15 minutes.  He had occasional sleep interference.  He 
was not troubled with significant swelling.  He had 90-degree 
position.  He did not dorsiflex well at all.  He could plantar 
flex to 20 degrees; so, his overall range of motion was from zero 
to 20 degrees.  He did have subtalar motion, which was unaffected.  
X-ray examination showed established degenerative arthritis of the 
left ankle, cartilage wear, and proliferative osteophytes.  The 
reckoning would eventually be a knee and an ankle fusion, but the 
appellant was not ready for that.  

In December 2002 the appellant was treated as a VA outpatient.  He 
reported that his daily activity was limited due to pain in his 
left ankle and knee.  The examiner noted decreased range of 
motion.  The appellant was very hesitant to undergo surgery, which 
would involve fusion of his ankle.  The appellant rated the pain 
in his left ankle as seven on a scale of one to ten.

At a March 17, 2003 hearing, the appellant testified that his left 
ankle disability caused chronic pain every day.  The pain was most 
intense early in the morning, but he had constant pain.  He was 
unable to stand for more than 30 minutes.  His opportunities for 
employment were inhibited.  He wore a brace for support.

At a March 2003 VA joints examination, the appellant reported that 
he was a student in education.  He gave a history of injury to his 
left ankle during a road march in 1999.  He was later informed 
that he had bone calcification in the ankle.  He underwent surgery 
for removal of the bone spurs.  Physical therapy thereafter did 
not resolve his symptoms.  He had been seen by several orthopedic 
surgeons and told that he would need fusion of his ankle.  He 
complained that he was unable to stand for any length of time.  
Prolonged standing (more than 20 minutes) made him feel as if his 
ankle were giving way, and he was forced to sit to relieve the 
pressure.  Pain was at level five on a scale of one to ten, while 
sitting and while sleeping.  The pain woke him from sleep 
approximately three times per week.  He took 6 to 12 tablets of 
Tylenol per day for pain.  He wore a left ankle support, which 
aided him in walking but did not relieve his pain.  On 
examination, the appellant walked with a normal gait pattern with 
occasional antalgic pattern.  He wore a lace-up support on his 
left ankle.  His balance on one lower extremity at a time was 
normal.  He was unable to squat because he could not bend at the 
ankle.  He did not have difficulty donning or doffing his shoes, 
socks, or brace.  He did not have any difficulty getting on or off 
the examination table.  The examiner noted an old healed surgical 
scar on the anterolateral aspect of the ankle.  The scar was not 
tender.  There was some mild tenderness on the anterolateral 
aspect of the ankle and on the medial aspect.  There was no 
swelling.  Range of motion in ankle dorsiflexion was 10 degrees 
actively and passively.  Plantar flexion was 20 degrees actively 
and 30 degrees passively.  Inversion was 20 degrees actively and 
30 degrees passively with complaints of ankle pain.  Eversion was 
5 degrees actively and 10 degrees passively.  No tightness of the 
heel cord was noted.  There was no atrophy of the muscles of 
either the lower extremity or the foot.  Inversion/eversion stress 
test did not reveal any instability on either ankle; however, he 
complained of pain on the left ankle both anteriorly and medially.  
Abduction or adduction of the forefoot did not cause any 
instability or additional pain.

Functionally, the appellant was independent in activities of daily 
living, transfers, and ambulation without any assistive devices 
other than the left ankle lace-up support.  During flare-ups the 
appellant could have further limitations the extent of which could 
not be determined.  The appellant did not offer any complaints of 
fatigue except that after prolonged walking he had to sit down due 
to pain.  There was no neurological or vascular compromise.  There 
was no weakness of the muscles; however, during acute 
exacerbations, the appellant might have some limitations in 
endurance, the extent of which could not be determined.  Previous 
x-ray examinations had indicated bone spurs and narrowing of the 
ankle joint.

The examiner diagnosed degenerative joint disease of the left 
ankle and status post left ankle surgery with residuals.  X-ray 
examination showed moderate narrowing of the ankle joint space 
with anterior and posterior osteophytes of the distal tibia.  
There was no evidence of joint effusion or soft tissue swelling.

At a May 2003 VA joints examination, the appellant reported that 
he worked in a university admissions office.  In 1999 he sustained 
a severe sprain of the left ankle.  Although x-ray examination, 
was negative, he continued to have severe pain in the left ankle.  
In June 2000 he had arthroscopy followed by open debridement of 
his left ankle.  Pain in the ankle was worse after the surgery.  
He had daily pain in his left ankle.  He took 6 to 12 Tylenol per 
day for relief.  He wore a canvas left ankle splint.  He walked on 
grass to avoid walking on cement.  He had a sedentary job, but the 
ankle pain was distracting.  It was stiff after rest.  He avoided 
strenuous activity at home and sports.  Fusion of the ankle had 
been recommended.  The left ankle caused him to limp.

On examination, the appellant ambulated with a mild left ankle 
limp.  Deep tendon reflexes were active.  It was difficult to 
measure the strength of flexion and extension in the left ankle 
because of arthritis.  The examiner noted a well-healed scar over 
the lateral malleolus of the left ankle.  He had several 
arthroscopic portals.  The left ankle was slightly swollen as 
compared to the right ankle.  There was no effusion.  He had 5 
degrees of dorsiflexion and 25 degrees of plantar flexion limited 
by pain and a mechanical block.  He had good subtalar motion 
without complaint of pain.  He was tender anterior to the lateral 
malleolus.  X-ray examination of the left ankle showed marked 
narrowing of articular cartilage in the talotibial joint.  The tip 
of the medial malleolus had been avulsed.  He had large 
osteophytes on the anterior aspect of the tibia and smaller ones 
posteriorly.  These changes were consistent with severe 
osteoarthritis.  The examiner diagnosed severe osteoarthritis of 
the left ankle.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ____ 
(Dec. 16, 2003) (to be codified at 38 U.S.C. §§ 5102, 5103); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) (VA regulations 
implementing the VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means non-
evidentiary facts, such as the veteran's address and Social 
Security number or the name and address of a medical care provider 
who may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45,620, 45,630 (2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA 
has a duty to assist the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all claims 
filed on or after the date of enactment of the VCAA, November 9, 
2000, or filed before the date of enactment and not yet final as 
of that date.  66 Fed. Reg. 45620, 45629 (2001); see VCAA, 38 
U.S.C.A. § 5100 et seq. (West 2002); see also VAOPGCPREC 7-2003 
(Nov. 19, 2003) (determining that VA regulations implementing the 
VCAA are more favorable to claimants than the law in effect prior 
to their enactment).  As discussed below, the RO fulfilled its 
duties to inform and assist the appellant on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  An August 27, 2001 letter complied 
with these requirements.  Although August 27, 2001 VCAA notice 
letter does not specifically contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.

Additionally, the Board notes that the August 27, 2001 letter to 
the appellant properly notified him of his statutory rights.  That 
is, even though the letter requested a response within 60 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in compliance 
with 38 U.S.C.A. § 5103(b).  Moreover, a recently enacted 
amendment to the VCAA clarified that the one-year period within 
which evidence may be submitted does not prohibit VA from making a 
decision on a claim before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §§ 
5102, 5103).

As for VA's duty to assist a veteran, the appellant's service 
medical records, VA medical records, and private medical records 
have been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records exist 
that have not been obtained.  Further, at the March 2003 hearing, 
the appellant indicated that there was no further evidence that 
needed to be obtained beyond current VA medical records, which 
were subsequently obtained.  As for VA's duty to obtain a medical 
examination, the appellant was provided VA examinations in March 
2003 and May 2003.

The Board finds that VA has done everything reasonably possible to 
assist the appellant.  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in this 
case.  Further development and further expending of VA's resources 
is not warranted.  Any "error" to the appellant resulting from 
this Board decision does not affect the merits of his claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2003).  There is no 
reasonable possibility that further assistance to the appellant 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) (2003).

Having determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 
155, 161 (1993).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises regarding 
service origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be determined, to 
compensate the average impairment of earning capacity resulting 
from such disorder in civilian occupations.  38 U.S.C.A. § 1155 
(West 2002).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 (2003).  It 
is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2003), and to resolve any reasonable doubt regarding the extent 
of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2003).

An evaluation of the level of disability includes consideration of 
the functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2003).  If there is a question as to which evaluation to apply to 
the veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).

Regarding musculoskeletal disabilities, such as the appellant's 
left ankle disability, functional loss contemplates the inability 
of the body to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 C.F.R. 
§ 4.40 (2003).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003); see also DeLuca, 8 Vet. App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional loss, 
with respect to all these elements.  38 C.F.R. § 4.40 (2003); see 
DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to less or more movement than 
normal (due to a variety of reasons, to include ankylosis), 
weakened movement, excess fatigability, incoordination, impaired 
ability to execute skilled movements smoothly, pain on movement, 
swelling, or deformity or atrophy of disuse.  38 C.F.R. § 4.45 
(2003).

The appellant's service-connected left ankle disability is rated 
under Diagnostic Code 5010-5271.  In the selection of code numbers 
assigned to disabilities, injuries will generally be represented 
by the number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is to 
be given to the number assigned to the disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2003).  The hyphenated 
diagnostic code in this case indicates that traumatic arthritis 
under Diagnostic Code 5010 is the service-connected disorder, and 
limitation of motion of the left ankle under Diagnostic Code 5271 
is a residual condition.

Under Diagnostic Code 5010, traumatic arthritis is rated on 
limitation of motion of affected parts as degenerative arthritis.  
Degenerative arthritis is rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  The 
appellant's service-connected left ankle disability is evaluated 
as 10 percent disabling under Diagnostic Code 5010-5271 for 
moderate limited motion of the ankle.  Under Diagnostic Code 5271, 
the highest assignable rating of 20 percent contemplates marked 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2003).  The regulations define normal range of motion 
for the ankle as dorsiflexion from zero to 20 degrees and plantar 
flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2003).

The appellant's left ankle disability is manifested by left ankle 
pain and occasional swelling.  At the various examinations of 
record, the appellant has shown sequentially dorsiflexion to 3 
degrees, zero degrees, 10 degrees, and 5 degrees.  He has shown 
plantar flexion to 7 degrees, 20 degrees, 20 degrees, and 25 
degrees.  Based on these findings, and with consideration of the 
appellant's pain, the Board finds that the appellant has marked 
limitation of motion, which supports a 20 percent disability 
rating under Diagnostic Code 5271.  Under Diagnostic Code 5271, 
the 20 percent rating is the highest assignable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2003).  Therefore, consideration 
will be given to other potentially applicable diagnostic codes.  
Diagnostic Code 5270 provides higher ratings for ankylosis of the 
ankle.  The medical evidence establishes that the appellant does 
not have ankylosis of the left ankle, and a rating under this code 
would be inappropriate.  The Board has considered the various 
other provisions of 38 C.F.R. Parts 3 and 4 in accordance with 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but finds that 
they do not provide a basis upon which to grant an evaluation 
higher than 20 percent for the service-connected left ankle 
disability.

In reaching this conclusion, the Board has considered the overall 
disability picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide for 
fair compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the 
holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding 
functional impairment attributable to pain, particularly in light 
of the fact that the appellant's disability is essentially 
manifested by pain.  Although the appellant has shown occasional 
swelling and tenderness to palpation of part of the ankle, the 
Board finds that the effects of pain reasonably shown to be due to 
the appellant's service-connected left ankle disorder are, 
however, already contemplated by the 20 percent rating for 
limitation of motion that is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003).  There is no indication in the 
current record that pain due to disability of the left ankle 
causes functional loss greater than that contemplated by the 
currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45 
(2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, were the 
appellant's left ankle disability rated solely on the limitation 
of motion shown on examination-neutral dorsiflexion and plantar 
flexion to approximately 20 degrees-the appellant could be 
assigned a rating for only moderate, rather than marked, 
limitation of motion.  The Board finds that the preponderance of 
the evidence is against a higher evaluation than the 20 rating 
assigned for the appellant's left ankle disability.

Additional disability evaluations are available for scars that are 
poorly nourished, with repeated ulceration; are tender and painful 
on objective demonstration; or cause any limitation of function.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002).  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (holding that 
when a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, VA 
must apply the regulatory version that is more favorable to the 
veteran); 38 C.F.R. § 4.71a, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (2003) (the amended rating criteria for scars, 
effective from August 30, 2002).  In this case, the appellant has 
a surgical scar on his left ankle.  On examination, the scar was 
shown to be well healed.  The scar was not tender.  Although the 
appellant has limitation of function of his ankle, these symptoms 
have been attributed to arthritis, not to his scar.  Accordingly, 
the preponderance of the evidence is against a separate disability 
rating for the scar on the appellant's left ankle.

In exceptional cases where a schedular evaluation is found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
consideration of "an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2003).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2003).

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings are 
provided for impairment due to ankle disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The appellant has 
not required any periods of hospitalization for his service-
connected left ankle disability.

It is undisputed that the appellant's service-connected disability 
has an adverse effect on his employment, but it bears emphasizing 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155 
(West 2002).  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2003).  Therefore, given the lack 
of evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.


ORDER

Entitlement to a disability rating of 20 percent but no higher for 
the appellant's left ankle arthrosis, surgically treated, with 
history of left ankle inversion, is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



